DETAILED ACTION
	This Office action is in response to the filings of 5 February 2021.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sunkavalli et al. (US Publication 2017/0139572 A1, hereinafter Sunkavalli), in view of Miyakawa et al. (US Publication 2015/0172534 A1, hereinafter Miyakawa), further in view of Takamori (US Publication 20120033888 A1).

	Regarding claim 1, Sunkavalli discloses an electronic device, comprising:
a display;
a processor functionally connected with the display; and
a memory functionally connected with the processor (Sunkavalli discloses a tablet device including a display, processor, and memory executing software applications, at ¶ [0016]),
wherein the memory stores instructions configured to, when executed, enable the processor to:
display a first image through the display (an input image may be selected for style modification, as in Fig. 1 and at [0017]),
select a third image from among one or more second images (an image for which a user desires style features to be transferred to the input image may be selected as input, at [0026]),
identify a value of at least one property of the third image (the selected image has properties desired to be transferred by the user, such as chrominance levels [0023] and color features [0026]),
generate a filter for applying the value of the at least one property to an image (a transfer algorithm computes the necessary parameters and applies them to the input image [i.e., filters the image], at [0004]),
apply the value of the at least one property to the first image using the filter (a transfer algorithm computes the necessary parameters and applies them to the input image [i.e., filters the image], at [0004]), and
display the first image, to which the value of the at least one property is applied, through the display (a modified image is displayed subsequent to the application of the style transfer algorithm, as seen in Fig. 1 and at [0018]).
Sunkavalli fails to explicitly disclose the limitation display one or more second images through the display while displaying the first image.  Miyakawa discloses systems and methods for applying filters to digital images, similar to Sunkavalli.  Furthermore, Miyakawa discloses a graphical user interface in which an image to be filtered is displayed concurrently with graphical representations of possible filter effects.  See Miyakawa, [0026] and Fig. 1.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the filter generation of Sunkavalli to include the concurrent display of a selected image and the elements used to modify it as in Miyakawa.  One would have been motivated to make such a combination for the advantage of providing a user interface that may perform image filtering in an easily understandable manner.  See Miyakawa, [0010].
Sunkavalli and Miyakawa fail to explicitly disclose the limitation store the filter in the memory.  Takamori discloses systems and methods for creating image filters by extracting features of relevant images, similar to Sunkavalli and Miyakawa.  Furthermore, Takamori discloses wherein such filters may be created and stored, at [0076].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the image filtering of Sunkavalli and Miyakawa to include the created filter storage of Takamori.  One would have been motivated to make such a combination for the advantage of storing a filter of interest for later use, obviating the need to create such a filter repeatedly.

Regarding claim 2, Sunkavalli, Miyakawa, and Takamori disclose the electronic device of claim 1, wherein the instructions are configured to enable the processor to display the one or more second images through the display based on a user input to an object for generating the filter while displaying the first image (Miyakawa discloses wherein a filter processing menu is displayed in response to a user manipulation of an imaging device, at [0039-0040]).

Regarding claim 3, Sunkavalli, Miyakawa, and Takamori disclose the electronic device of claim 2, wherein the instructions are configured to enable the processor to identify a value of at least one property of an image portion when the third image includes a blank portion and the image portion (Sunkavalli discloses extracting relevant image properties from selected images, at [0023] and [0026].  An image consisting of a “blank portion” and an “image portion” will have image properties that may be transferred).

Regarding claim 4, Sunkavalli, Miyakawa, and Takamori disclose the electronic device of claim 1, wherein the instructions are configured to enable the processor to:
designate a portion of the third image based on a user input (Sunkavalli discloses selecting style images having desirable properties, at [0023], while Takamori discloses such properties extracted from particular regions of an image frame, at [0040]), and
identify a value of at least one property of the designated portion of the third image (properties such as chrominance and color feature, as in Sunkavalli, have associated values such that the properties may be transferred to a selected image.  See Sunkavalli, [0023])

Regarding claim 5, Sunkavalli, Miyakawa, and Takamori disclose the electronic device of claim 1, wherein the instructions are configured to enable the processor to:
recognize at least one object in the third image (Takamori discloses extracting subjects from images of interest, at [0040], and
identify a value of at least one property for an area including the at least one recognized object (Takamori discloses calculating corrective data based on the extraction of a recognized subject, at [0040]).

Regarding claim 6, Sunkavalli, Miyakawa, and Takamori disclose the electronic device of claim 1, wherein the instructions are configured to enable the processor to:
display, through the display, a user interface for adjusting a value of a first property among the at least one property after displaying the first image to which the value of the at least one property is applied (Sunkavalli discloses an interface for modifying relevant numerical values of properties, at Fig. 1 and [0024]),
adjust the value of the first property based on a user input to the user interface (Sunkavalli discloses an interface for modifying relevant numerical values of properties, at Fig. 1 and [0024]), and
create the filter based on the adjusted value of the first property (modification of a selected image with the values of interest is analogous to “creating the filter”).

Regarding claim 7,  Sunkavalli, Miyakawa, and Takamori disclose the electronic device of claim 1, wherein the instructions are configured to enable the processor to:
display one or more fourth images through the display after displaying the 
first image to which the value of the at least one property is applied, select at least one fifth image from among the one or more fourth images, and generate the filter based on a value of at least one property of the at least one fifth image (Sunkavalli discloses modifying an image of interest based on the selection of a further style image, and Miyakawa discloses concurrently displaying an image to be filtered and elements used to provide image filtering, supra.  Selecting an image previously filtered as the input image and subsequently applying features from a further selected style image is analogous to the claimed display, selection, and generation).

	Regarding claim 8, Sunkavalli, Miyakawa, and Takamori discloses the electronic device of claim 1, wherein the instructions are configured to enable the processor to display an image indicating the filter through the display after storing the filter in the memory (Miyakawa discloses a display of stored and selectable filters, at [0026]).

	Claims 9-16 are analogous in scope to claims 1-8, respectively, and are rejected under similar rationale.

	Claim 17 is similar in scope to claim 1, and is rejected under similar rationale.  Miyakawa discloses utilizing a camera to perform filtering on a subject “at a time of performing shooting or a shit image stored in a storage medium”, at [0025].

	Regarding claim 18, Sunkavalli, Miyakawa, and Takamori disclose the electronic device of claim 17, wherein the instructions are configured to enable the processor to display the third image as the image indicating the filter (Miyakawa discloses a graphical user interface for indicating available filters to a user, at Fig. 1, and are buttons “drawn by graphics as types of filters”, at [0046].  The examiner contends that replacing these drawn graphics buttons with the image selected to provide the filter data as in Sunkavalli would be an obvious modification, as such image is representative of the filter to the user and would have analogous function to the buttons of Miyakawa).

	Regarding claim 19, Sunkavalli, Miyakawa, and Takamori disclose the electronic device of claim 17, wherein the instructions are configured to enable the processor to display the first image, to which the value of the at least one property is applied, as the image indicating the filter (Miyakawa discloses a graphical user interface for indicating available filters to a user, at Fig. 1, and are buttons “drawn by graphics as types of filters”, at [0046].  The examiner contends that replacing these drawn graphics buttons with the filtered image as in Sunkavalli would be an obvious modification, as such image is representative of the filter to the user and would have analogous function to the buttons of Miyakawa).

	Regarding claim 20, Sunkavalli, Miyakawa, and Takamori disclose the electronic device of claim 17, wherein the at least one property includes at least one of a color tone, brightness, saturation, image complexity, contrast, sharpness, shadow, or color temperature of an image (Sunkavalli discloses utilizing the image style transfer algorithm with respect to at least color and contrast, at [0021-0022]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Agarwala (US Publication 2009/0060369) discloses an image filter creation module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145